Citation Nr: 0403734	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  97-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from November 1983 to 
November 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision, by which the RO 
granted service connection for bilateral hearing loss and 
assigned an initial noncompensable rating.  The veteran 
indicated disagreement with this rating decision in an April 
1996 written statement, the RO issued a statement of the case 
in May 1997, and the veteran submitted his substantive appeal 
in June 1997.  The Board previously remanded this case in 
June 2003.


FINDING OF FACT

Since the initial grant of service connection, the veteran is 
shown to have had no worse than Level III hearing loss for VA 
purposes in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86,  
Diagnostic Code 6100 (effective prior to and from June 10, 
1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist 

The veteran's original claim for service connection (from 
which this appeal derives) was made on a VA Form 21-526 filed 
in October 1995.  He has not raised an issue as to the 
provision of a form or instructions for applying for 
benefits.  Thus, there is no issue as to provision of a form 
or instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

The RO sent the veteran notice of rating decisions in March 
1996 and June 1996, a statement of the case in May 1997, a 
development letter in November 2000, notice of a rating 
decision in May 2001, a supplemental statement of the case in 
November 2002, and a development letter in June 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether an initial higher 
rating could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing the 
veteran of the information and evidence necessary to 
substantiate his claim.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(CAVC) held that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  The CAVC indicated 
that the words "upon receipt" in 38 U.S.C.A. § 5103(a) 
mandate that notice given to a claimant after an initial 
unfavorable rating decision on the claim would not comply.  

In the present case, the veteran has been given ample notice 
about providing evidence and argument in support of his 
claim.  In particular, the development letter sent in June 
2003 (albeit sent after the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the enactment of which 
occurred after the rating decision on appeal) fully described 
VA's various duties to notify and assist under the new law, 
as well as describing "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant."  Thus, the Board finds 
that the veteran has not been prejudiced its consideration of 
the merits of his claim.  This appeal has been pending for 
over eight years.  Remanding again to try to cure a harmless 
procedural irregularity (the mailing of a "VCAA letter" 
subsequent to the initial rating decision) would serve only 
to delay final adjudication of the veteran's appeal.  

The RO has obtained the veteran's private treatment records 
and he has not indicated that there are any outstanding 
records pertinent to his claim.  He underwent VA examinations 
in March 1996, June 1996, January 2001, and October 2001, and 
the reports of all these examinations have been obtained and 
reviewed by the RO and the Board.

The veteran requested a local hearing in a May 1997 written 
statement.  In August 1997 letter, he was advised that a 
local hearing was scheduled to take place in September 1997.  
The veteran failed to appear for this hearing, however.  

VA has substantially fulfilled its duties to notify and 
assist in this case, and there are no areas in which further 
development may be fruitful.  Remanding this case could not 
possibly benefit the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

II.  Claim for a higher initial rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the veteran's bilateral hearing loss 
under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100.  During the pendency of this appeal, VA issued new 
regulations for evaluating impairment of auditory acuity.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
210 (May 11, 1999).  The RO has considered both the old and 
new regulations during the course of this appeal (in a May 
1997 statement of the case and a November 2002 supplemental 
statement of the case).

As detailed below, the criteria for evaluating hearing 
impairment in effect prior to, and since June 10, 1999, call 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests. 38 
C.F.R. § 4.85.  These results are then charted on tables set 
out in the Rating Schedule.  Comparing the previous and new 
versions of these tables reveals no discernable change.  
Further, the revisions in the language of 38 C.F.R. § 4.85 do 
not change the method by which the tables are interpreted, 
but only describe, in greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has been assigned a noncompensable 
rating under Diagnostic Code 6100.  There is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  Id. at 126.  The Board will 
consider entitlement to "staged ratings."

In written statements and during VA examinations, the veteran 
has consistently asserted that he has trouble hearing 
conversations or school lectures, even if there is only a 
small amount of noise in the background.  He has stated that 
he often must ask people to repeat themselves.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audiological examination in March 
1996.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
55
55
LEFT
30
30
50
55

Average pure tone thresholds were 41 decibels in the right 
ear and 41 decibels in the left ear.  Speech recognition 
ability was 94 percent in the right ear and 96 percent in the 
left ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear (based on this 
examination) is I.  The numeric designation for the left ear 
is also I.  Table VII must then be consulted for assignment 
of a percentage evaluation and assignment of a diagnostic 
code. With a numeric designation of I for the right ear and I 
for the left ear, the point of intersection on Table VII 
requires assignment of a noncompensable percent rating under 
diagnostic code 6100.

The veteran underwent another VA audiological examination in 
June 1996.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
45
50
LEFT
20
25
55
50

Average pure tone thresholds were 36 decibels in the right 
ear and 38 decibels in the left ear.  Speech recognition 
ability was 94 percent in the right ear and 94 percent in the 
left ear.  Based on this examination, the numeric designation 
on Table VI for both the right and left ears is I.  The point 
of intersection on Table VII again requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.

The veteran underwent another VA audiological examination in 
January 2001.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
65
65
LEFT
35
40
60
60

Average pure tone thresholds were 53 decibels in the right 
ear and 49 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 96 percent in the 
left ear.  Based on this examination, the numeric designation 
for both the right and left ears is I.  The point of 
intersection on Table VII again requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.

The veteran submitted the report of a private audiological 
examination conducted in July 2001.  This revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
50
60
LEFT
35
40
55
55

Average pure tone thresholds were 45 decibels in the right 
ear and 46 decibels in the left ear.  Speech recognition 
ability was noted to be 76 percent in the right ear and 80 
percent in the left ear.  Based on this examination, the 
numeric designation on Table VI for both the right and left 
ears is III.  The point of intersection on Table VII again 
requires assignment of a noncompensable percent rating under 
Diagnostic Code 6100.

The veteran underwent another VA audiological examination in 
October 2001.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
60
60
LEFT
35
45
60
65

Average pure tone thresholds were 49 decibels in the right 
ear and 51 decibels in the left ear.  Speech recognition 
ability was 92 percent in the right ear and 96 percent in the 
left ear.  Based on this examination, the numeric designation 
on Table VI for both the right and left ears is I.  The point 
of intersection on Table VII again requires assignment of a 
noncompensable percent rating under Diagnostic Code 6100.
  
Although the veteran unquestionably has hearing loss, it is 
simply not of a degree that VA may compensate.  The RO - in 
assigning an initial noncompensable rating - has applied the 
rating schedule accurately and there is no basis for 
assignment of a higher evaluation for any period since the 
veteran filed his claim for service connection in October 
1995.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable. 
38 U.S.C.A. § 5107(b).

In a June 1997 written statement, the veteran asserted that 
his hearing loss created a particular hardship at work, in 
that he has difficulty communicating by telephone with truck 
dispatchers.  However, the rating schedule is intended to 
take into consideration employment impairment.  The veteran 
has not sought VA outpatient treatment for hearing loss, and 
there certainly is no evidence that he has been frequently 
hospitalized for this condition.  Thus, the Board finds that 
consideration of this matter under the provisions relating to 
an extra-schedular evaluation under  38 C.F.R. 3.321 is not 
appropriate.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



